Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on 4/15/2022 has been received; Claims 1-8, 12, 14-18 & 20-26 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 24 & 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Specifically, claims 23, 24 & 26 recite “the outsole is formed from and consists an EVA foam material”, “the outsole is formed from and consists a material selected from the group consisting of thermoplastic polyurethane, rubber and EVA”. While the specification discloses, in Para. 41, “the outsole 100 may be formed for a variety of different materials, such as thermoplastic polyurethane (TPU), rubber, EVA cork, combinations thereof, or any other suitable material”. The original specification does not specifically state the outsole consists of EVA foam or a material selected from the group consisting of thermoplastic polyurethane, rubber and EVA. The specification discusses that other materials can be used and is not limited only by the material listed in the claims; therefore the use of consisting in the claims is new matter based on the original specification.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 12, 14 & 21 are rejected under 35 U.S.C. 103 as being unpatentable over Fout (US 2010/0100020) in view Butler (US D594,638) in further view of Jerome (US 2006/0135899).
It is noted terms such as “substantially” are considered relative terms. In accordance with MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3c 1359, 1369, 70 USPQ 2d 1827, 1834 (Fed. Cir. 2004).

Regarding Claim 1, Fout discloses an outsole (Figures 11 & 12) for an orthopedic device (Figure 1) said orthopedic device being an orthopedic walker (Figures 1, 2 & 6) having a base shell (12) including a plantar portion (16) and defining an opening over a dorsal aspect thereof of the base shell (Para. 39 & 40) including at an anterior end of the orthopedic walker (Figures 1, 2 & 6), the outsole being arranged along a distal plantar surface of the base shell (Figures 1, 2 & 6), the outsole comprising a heel part (heel, see annotated figure 11 below), a forefoot part (forefoot, see annotated figure 11 below); a mid-foot part (mid-foot, see annotated figure 11 below) separating the heel part from the forefoot part; a longitudinal axis (Para. 31) extending in a longitudinal direction between the forefoot part and the heel part (Figure 11); a transverse axis (Para. 32) intersecting the longitudinal axis and extending in a transverse direction between a lateral edge (34b) of the outsole and a medial edge (34a) of the outsole; a bottom surface (bottom of 36) extending along the longitudinal axis and between the medial and lateral edges, the bottom surface defining an apex (apex, see annotated figures 4,11 & 12) at the intersection of the longitudinal axis and the transverse axis and a first apical line (apical line, see annotate figures 4 & 12) passing through the apex and extending along the longitudinal axis, the bottom surface curving through the apex and along the first apical line in both the longitudinal direction and the transverse direction (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore there is a curved surface through the apex and along the at least one apical line in both the longitudinal direction and the transverse direction since the entire bottom is curved both longitudinally and transversely) and the bottom surface defines a substantially same radius of curvature along the first apical line and the longitudinal axis (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore there would be a radius of curvature along the first apical line and a radius of curvature along the longitudinal axis since the entire bottom is curved both longitudinally and transversely; Para. 62, the curvature of the longitudinal curvature and latitudinal curvature are "essentially continuous and constant”; therefore the radius of curvature of both the first apical line and longitudinal axis would be substantially the same); wherein the bottom surface has an interior region (interior, see annotated Figures 4, 11 & 12 below) surrounding the apex; wherein the apex is closer to an end portion of the heel than an end portion of the forefoot (see annotated Figure 11 below, the apex appears to be slightly closer to the end portion of the heel than an end portion of the forefoot); wherein the interior region defines a prolate spheroid face (prolate, see annotated figure 4 below) on the bottom surface, wherein the outsole defines a first roll-over axis (1st roll over axis, see annotated Figure 4 below) extending through the apex along the transverse axis and is perpendicular to a first apical line (see annotated Figure 4 below); wherein a second apical line (apical line A, see annotated Figures 4 & 12 below) extends through the apex and subtends a first oblique angle to the longitudinal axis (see annotated Figure 4 & 12 below), a second roll-over axis (2nd roll over axis, see annotated Figure 4 below) is perpendicular to the second apical line (see annotated Figure 4 below); wherein a third apical line (apical line B, see annotated Figures 4 & 12 below) extends through the apex and subtends a second oblique angle to the longitudinal axis (see annotated Figure 4 & 12 below), a third roll-over axis (3rd roll over axis, see annotated Figure 4 below) is perpendicular to the third apical line (see annotated Figure 4 below); wherein the first, second and third apical lines intersecting at the apex (Figure 4), and the first, second and third roll-over axes intersecting at the apex (Figure 4); wherein the outsole has an upper surface (top surface of 32, Figure 4) arranged oppositely from the bottom surface and spaced therefrom by a thickness (Figures 11 & 12, the thickness between the upper surface and bottom surface). Fout does not specifically disclose the first oblique angle is between 1 degree to 10 degrees relative to the longitudinal axis and the second oblique angle is between -1 degree to -10 degrees relative to the longitudinal axis. It, however, would have been obvious to one of ordinary skill before the effective filing date of the invention to experiment with different ranges of degrees for the angle in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the angle involves only routine skill in the art. Fout does not specifically disclose the interior region as claimed. However, Butler discloses an interior region (interior region, see annotated Figure 1 below) surrounding an apex (apex, see annotated Figure 1 below) with an outer periphery tapering inward (taper, see annotated Figure 1 below) from a first end of the interior region directed from the heel part to the apex and expanding outward (expand, see annotated Figure 1 below) from the apex toward a second end of the interior region directed toward the forefoot part such that the interior region is capable of directing a heel strike of a foot of a user toward the apex; wherein the interior region is elongate along a longitudinal axis (Figure 1) and is longer (longer, see annotated Figure 1 below) along the longitudinal axis than a transverse axis (shorter, see annotated Figure 1 below), a width of the interior region tapering at the transvers axis (width, see annotated Figure 1A below). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the interior region to the outsole of Fout, as claimed and as taught by Butler, in order to provide an interior region which can direct heal striking and toe-off while still providing anti-slip properties. Fout does not specifically disclose the upper surface having a toe protector portion extending upright from the upper surface at the forefoot part relative to the bottom surface. However, Jerome discloses an orthopedic walker (Figures 1 & 4) having an upper surface (Figure 4, surface of 127/129) of an outsole having a toe protector portion (57, Figures 4 & 7-9) extending upright from the upper surface at a forefoot part relative to a bottom surface (Figure 4), wherein the toe protector portion extends perpendicularly relative to a longitudinal axis and is arranged to enclose an opening over a dorsal aspect of a base shell (11/13/125) at a toe end portion of the base shell at an anterior end of the outsole (Figures 4 & 7-9) and the orthopedic walker such that the toe protector portion extends along an entirety of the anterior end of the outsole and base shell (Figures 4 & 7-9), and is arranged to extend above and beyond a periphery of the base shell (Figure 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include a toe protector portion, as taught by Jerome, to the orthopedic walker of Fout, in order to provide protection from the exterior atmosphere preventing any further injuries. 
Regarding Claim 2, the combination of Fout and Butler disclose the apex is located at a maximum thickness of the outsole (see annotated Figures 11 & 12 below, the outsole appears to be thickest at the apex between the upper and bottom surface).
Regarding Claim 3, Fout does not specifically disclose what the tread pattern is. However, Butler discloses an outsole (Figures 1 & 2) having a tread section (tread, see annotated figure 1 below) on the bottom surface including a tread pattern (Figures 1 & 2) comprising a plurality of angled grooves (grooves, see annotated Figure 1 below) surrounding and intersecting an interior region (interior region, see annotated figure 1 below); wherein a border (border, see annotated Figure 1A below) corresponding to a shape of the interior region separates the interior region from the tread section (see annotated Figure 1A below). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tread pattern to the outsole of Fout, as claimed and as taught by Butler, in order to provide a tread which can direct heal striking and toe-off while still providing anti-slip properties.
Regarding Claim 4, the combination of Fout and Butler disclose the apex (apex, see annotated figure 1 below) is smoother than the tread pattern (Butler, the apex and interior region appears smoother than the tread pattern, Figure 1), the tread section arranged so that when weight is placed on the outsole over the interior region, the tread section distributes at least some the weight away from the interior region to the tread section (when weight is placed on the outsole over the interior region, the tread section is capable of distributing at least some the weight away from the interior region to the tread section).
Regarding Claim 5, the combination of Fout and Butler do not specifically disclose the first oblique angle is between about 5 degrees and about 7 degrees. It, however, would have been obvious to one of ordinary skill before the effective filing date of the invention to experiment with different ranges of degrees for the angle in order to achieve an optimal configuration, since discovering the optimum or workable ranges of the angle involves only routine skill in the art.
Regarding Claim 6, the combination of Fout and Butler disclose the bottom surface curves in the transverse and longitudinal directions from the apex in the direction of the lateral edge (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves in the transverse and longitudinal directions from the apex in the direction of the lateral edge since the entire bottom is curved both longitudinally and transversely). 
Regarding Claim 7, the combination of Fout and Butler disclose the bottom surface curves convexly along the first, second and third apical line from the direction of the lateral edge of the heel part toward the apex (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves downwardly along the at least one apical line from the direction of the lateral edge of the heel part toward the apex since the entire bottom is curved both longitudinally and transversely). Docket No. 19793.336.1 19/22 
Regarding Claim 8, the combination of Fout and Butler disclose the bottom surface curves convexly along the first, second, and third apical line from the apex toward the medial edge of the forefoot part (Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"; therefore the bottom surface curves upwardly along the at least one apical line from the apex toward the medial edge of the forefoot part since the entire bottom is curved both longitudinally and transversely). 
Regarding Claim 12, the combination of Fout and Butler disclose the apex is located (see annotated Figure 11 below) in the mid-foot part. 
Regarding Claim 14, the combination of Fout and Butler disclose a thickness (T1, see annotated figure 11 below) of the outsole between the upper surface and the bottom surface in the heel part is greater than (T1 appears to be greater than T2, see annotated figure 11 below) the thickness (T2, see annotated figure 11 below) of the outsole between the upper surface and the bottom surface in the forefoot part. 
Regarding Claim 21, the combination of Fout and Butler disclose the interior region corresponds in shape according to first and second orientations of the second and third apical lines, respectively, relative to the first apical line (Figures 4 & 12).
Regarding Claim 22, the combination of Fout, Butler and Jerome disclsose the outsole defines a heel section (Fout, 59) arranged to extend along the posterior end of the plantar portion of the base shell (Fout, Figure 6), the heel section extending upright from the upper surface at the heel part relative to the bottom surface (Fout, Figure 6), wherein the toe protector portion extends relative to the longitudinal axis (Jerome, Figure 4 & 7-9), the heel section extending parallel relative to the toe protector portion (Fout, Figure 6 & Jerome, Figure 4 & 7-9).  
Regarding Claim 23, the combination of Fout, Butler and Jerome do not specifically disclose the outsole is formed from and consists an EVA foam material. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outsole as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using EVA foam material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 
Regarding Claim 24, Fout discloses the outsole is formed from and consists a material selected from the group consisting of thermoplastic polyurethane, rubber, and EVA (Para 44 & 45, “plastic”).
Claims 15-18 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Fout (US 2010/0100020) in view Butler (US D594,638) in further view of Jerome (US 2006/0135899) and Schoenborn (US D5803,522).
Regarding Claims 15, the combination of Fout, Butler and Jerome do not specifically disclose the bottom surface defines a first and second of curved lengthwise contours forming raised arch portions on opposite side of the mid-foot parts, a shortest distance between the first and second curved lengthwise contours is defined along the transvers axis corresponds to the apex. However, Schoenborn discloses an outsole (Figures 1-6) having a bottom surface define a first and second curved lengthwise contours (contours, see annotated Figures 1A & 3 below) forming raised arch portions (raised arch, see annotated Figure 3 below) on opposite side of the mid-foot part (Figures 3 & 4) a shortest distance between the first and second curved lengthwise contours is defined along the transvers axis (short, see annotated Figure 1A below). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch portion of Fout, as taught by Schoenborn, in order to provide arch support for a user allowing for stability and security. 
Regarding Claim 16, Fout discloses an outsole (Figures 11 & 12) for an orthopedic device (Figure 1); said orthopedic device being an orthopedic walker (Figures 1, 2 & 6) having a base shell (12) including a plantar portion (16) and defining an opening over a dorsal aspect thereof of the base shell (Para. 39 & 40) including at an anterior end of the orthopedic walker (Figures 1, 2 & 6), the outsole being arranged along a distal plantar surface of the base shell (Figures 1, 2 & 6), the outsole comprising a heel part (heel, see annotated figure 11 below), a forefoot part (forefoot, see annotated figure 11 below); a mid-foot part (mid-foot, see annotated figure 11 below) separating the heel part from the forefoot part; a longitudinal axis (Para. 31) extending between the forefoot part and the heel part (Figure 11); a transverse axis (Para. 32) intersecting the longitudinal axis and extending between a lateral edge (34b) of the outsole and a medial edge (34a) of the outsole; a bottom surface (bottom of 36) extending along the longitudinal axis and between the medial and lateral edges, the bottom surface defining an apex (apex, see annotated figures 4,11 & 12) at the intersection of the longitudinal axis and the transverse axis, the bottom surface curving in a longitudinal direction about the transverse axis and generally between the forefoot part and the heel part that the bottom surface curves in the longitudinal direction along the longitudinal axis from the heel part through the apex in the mid-foot part in a first direction and then in a second direction toward the forefoot (Figures 11 & 12 Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"); the bottom surface curving in a transverse direction about the longitudinal axis such that the bottom surface curves along the transverse axis in the transverse direction across a width of the bottom surface, from the lateral edge through the apex in the first direction and then curving in the second direction toward the medial edge (Figure 12,Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"); wherein the outsole has an upper surface (top surface of 32, Figure 4) arranged oppositely from the bottom surface and spaced therefrom by a thickness (Figures 11 & 12, the thickness between the upper surface and bottom surface). Fout does not specifically disclose what the tread pattern is. However, Butler discloses an outsole (Figures 1 & 2) having a plurality of treads (tread, see annotated figure 1 below) an interior region (interior region, see annotated figure 1 below) devoid of said treads and being located with an apex (apex, see annotated figure 1 below) in the mid-foot part and the interior region extending elongate between the heel part and forefoot part (Figure 1) such that the interior region is longer (longer, see annotated Figure 1 below) along the longitudinal axis than a transverse axis (shorter, see annotated Figure 1 below), a width of the interior region tapering at the transvers axis (width, see annotated Figure 1A below); wherein the interior region has an X-like configuration (Figure 1) such that the interior region bifurcates toward the forefoot part and bifurcates toward the heel part (see annotated Figure below), the transverse axis bisecting the forefoot part from the heel part (Figure 1) and the longitudinal axis bisecting lateral and medial sides of the interior region (Figure 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tread pattern to the outsole of Fout, as claimed and as taught by Butler, in order to provide a tread which can direct heal striking and toe-off while still providing anti-slip properties. The combination of Fout and Butler do not specifically disclose the bottom surface defines a first and second of curved lengthwise contours forming raised arch portions on opposite side of the mid-foot parts, a shortest distance between the first and second curved lengthwise contours is defined along the transvers axis corresponds to the apex, the interior region having a narrowest section along the transverse axis. However, Schoenborn discloses an outsole (Figures 1-6) having a bottom surface define a first and second curved lengthwise contours (contours, see annotated Figures 1A & 3 below) forming raised arch portions (raised arch, see annotated Figure 3 below) on opposite side of the mid-foot part (Figures 3 & 4) a shortest distance between the first and second curved lengthwise contours is defined along the transvers axis (short, see annotated Figure 1A below). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the arch portion of Fout, as taught by Schoenborn, in order to provide arch support for a user allowing for stability and security. The combination disclose the interior region having a narrowest section along the transverse axis (see annotated Figures below). Fout does not specifically disclose the upper surface having a toe protector portion extending upright from the upper surface at the forefoot part relative to the bottom surface. However, Jerome discloses an orthopedic walker (Figures 1 & 4) having an upper surface (Figure 4, surface of 127/129) of an outsole having a toe protector portion (57, Figures 4 & 7-9) extending upright from the upper surface at a forefoot part relative to a bottom surface (Figure 4), wherein the toe protector portion extends perpendicularly relative to a longitudinal axis and is arranged to enclose an opening over a dorsal aspect of a base shell (11/13/125) at a toe end portion of the base shell at an anterior end of the outsole (Figures 4 & 7-9) and the orthopedic walker such that the toe protector portion extends along an entirety of the anterior end of the outsole and base shell (Figures 4 & 7-9), and is arranged to extend above and beyond a periphery of the base shell (Figure 4). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a toe protector portion, as taught by Jerome, to the orthopedic walker of Fout, in order to provide protection from the exterior atmosphere preventing any further injuries. 
Regarding Claim 17, the combination of Fout and Butler disclose a radius of curvature of the bottom surface along the transverse axis varies by increasing from the apex toward the lateral edge and the medial edge, such that the bottom surface along the transverse axis is convexly curved (Figure 12, Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"). 
Regarding Claim 18, the combination of Fout and Butler disclose a radius of curvature of the bottom surface along the longitudinal axis varies by increasing from the apex toward the heel part and the forefoot part, such that the bottom surface along the longitudinal axis is convexly curved (Figure 11, Para. 10 & 61-63, “two essentially perpendicular curved axes", "facilitates both the longitudinal and latitudinal rolling of the foot in the normal walking gait"). 
Regarding Claim 20, the combination of Fout and Butler disclose wherein the apex is closer to an end portion of the heel than an end portion of the forefoot (see annotated Figure 11 below, the apex appears to be slightly closer to the end portion of the heel than an end portion of the forefoot).
Regarding Claim 25, the combination of Fout, Butler and Jerome disclose the outsole defines a heel section (Fout, 59) arranged to extend along the posterior end of the plantar portion of the base shell (Fout, Figure 6), the heel section extending upright from the upper surface at the heel part relative to the bottom surface (Fout, Figure 6), wherein the toe protector portion extends relative to the longitudinal axis (Jerome, Figure 4 & 7-9), the heel section extending parallel relative to the toe protector portion (Fout, Figure 6 & Jerome, Figure 4 & 7-9).  
Regarding Claim 26, the combination of Fout, Butler and Jerome do not specifically disclose the outsole is formed from and consists an EVA foam material. It, however, would have been obvious to one of ordinary skill in the art before the effective filing date to modify the material of the outsole as claimed, since it is well  within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Also, such a modification would be considered a mere choice of preferred material that is on the basis of its suitability for the intended use. In other words, using EVA foam material would have been an "obvious to try" approach because the use of such a material that is not of innovation but of ordinary skill and common sense. 


    PNG
    media_image1.png
    904
    678
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    454
    825
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    628
    499
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    514
    878
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    600
    753
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    440
    549
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    310
    569
    media_image7.png
    Greyscale


Response to Arguments
Applicant’s arguments with respect to the amended claims have been fully considered but are moot in view of the new grounds of rejection as discussed supra.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHARINE KANE whose telephone number is (571)272-3398. The examiner can normally be reached Mon-Fri 7am-5pm (PCT) (10am-8pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA HUYNH can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHARINE G KANE/Primary Examiner, Art Unit 3732